DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3 May 2021 has been entered.  Claims 1, 10, and 13 are currently amended.  Claims 28-34 are newly added.  Claims 2-5, 7, 9, 12, 15-18, 20, and 26-27 are canceled.  Claims 1, 6, 8, 10-11, 13-14, 19, 21-25, and 28-34 are currently pending. 

Response to Arguments
Applicant's arguments filed 3 May 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the Applicant argues that Naccarato fails to disclose an airflow path opened at a forward end.  However, the Applicant tacitly admits that Diaz (the primary reference) shows an airflow path with an opening in the same orientation as that which is claimed.  The Examiner respectfully points out that Naccarato is not relied upon to teach the orientation of the panel and opening, but instead to teach the means of securing the panel over the opening.  A person having ordinary skill in the art would 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the supposed improved aerodynamics over the panel disclosed by Diaz) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: while it is apparent that the Applicant has considered the fasteners (see, in particular, Fig. 4), the Specification does not explicitly disclose elements 119A and 119C to be the second and third fasteners, respectively, and 119B to be the first fastener, and therefore lacks antecedent basis for the claim language.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 29-31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 fails to further limit the subject matter of the claim upon which it depends, as it requires only that the “first fastener is closer to a front end of the tubular wall than both the second fastener and the third fastener”.  However, claim 1, from which claim 29 depends, already requires “the first fastener is positioned forward of the second fastener and forward of the third fastener”, wherein, because the claim is directed towards an aircraft, it is understood that “forward” means “towards the front end”.  Therefore, it would appear that claim 29 fails to further limit the subject matter of the claim upon which it depends. 
Claims 30 and 31 are rejected for using the same language as claim 29, when claims 10 and 28, from which claims 30 and 31 respectively depend, have the same language as that quoted from claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8, 22-25, 28-29, 31-32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (Published U.S. Patent Application No. 20110120075) in view of Crouch (Published U.S. Patent Application No. 20150307202) and Naccarato et al. (U.S. Patent No. 3733996).
Regarding claim 1, Diaz (Fig. 1-5, 11) teaches an aircraft (see Fig. 11) comprising: 
an engine (turbofan gas turbine engine 10); 
a tubular wall (see Fig. 1, fan nacelle 40) having an opening (vent outlet 48), wherein the tubular wall at least partially surrounds the engine (see Fig. 1); and 
a panel attached to the tubular wall over the opening (hinged door 52), [the attachment defined at a first point (see Annotated Figure 1, element 1), a second point (see Annotated Figure 1, element 2), and a third point (see Annotated Figure 1, element 3) that define a triangle such that the first point is positioned forward of the second point and forward of the third point (see Annotated Figure 1, element 1 is positioned farther forward on the aircraft than either of elements 2 or 3),] 
wherein a portion of the panel is configured to bend away from the tubular wall into a first position in response to an increase in a temperature of the panel (Para. 29, “thermally actuated vent 46 is used to vent the fan compartment 11 when it gets hot due to heating” and Para. 30, “thermally actuated vent 46 illustrated herein includes a hinged door 52 that is opened and closed by a passive thermal actuator 54 stored or mounted in the fan compartment 11. Other embodiments of the thermally actuated vent are contemplated, including, but not limited to thermally actuated valves. The thermal actuator 54 is actuated by heat 
wherein the portion of the panel is configured to bend toward the tubular wall into a second position in response to a decrease of the temperature of the panel (Para. 29, “thermally actuated vent 46 is used to vent the fan compartment 11 when it gets hot due to heating” and Para. 30, “thermally actuated vent 46 illustrated herein includes a hinged door 52 that is opened and closed by a passive thermal actuator 54 stored or mounted in the fan compartment 11. Other embodiments of the thermally actuated vent are contemplated, including, but not limited to thermally actuated valves. The thermal actuator 54 is actuated by heat of air surrounding the actuator and it is passive because it requires no external source of power such as mechanic, hydraulic, pneumatic, or electrical power to operate. The air has thermal mass and will open or close the thermal actuator depending on the temperature difference between the air surrounding it and an actuation temperature of the thermal actuator”, such that the open position of the vent is when the temperature increases and the closed position of the vent is when the temperature decreases), thereby closing the airflow path between the second [point] and the third [point] (see Fig. 5). 

However, Crouch (Fig. 2) teaches an apparatus comprising: 
a wall (surface 104) having an opening (see Fig. 2, opening of tube 110); and
a panel attached to the wall over the opening (deformable cover 218), wherein the panel comprises a shape-memory material (SMM) (Paragraph 29, “the activation mechanism 114 for providing the transition between the closed state 112 and the open state 116 may include the use of a shape memory allow within the deformable cover 218”) having (i) a first perimeter that surrounds a second perimeter of the opening (see Fig. 2, perimeter of deformable cover 218 surrounds the perimeter of the opening of tube 110) and (ii) an area that is larger than a total area of the opening (see Fig. 2), and 
wherein a portion of the panel is configured to bend away from the wall into a first position (see post activation Fig. 2) in response to a change in a temperature of the panel (Paragraph 29, “the activation mechanism 114 for providing the transition between the closed state 112 and the open state 116 may include the use of a shape memory allow within the deformable cover 218 that is configure to deform to create the open state 116 according to a threshold temperature”) and is configured to bend toward the wall into a second position (see pre activation Fig. 2) in response to an opposite change of the temperature of the panel (Paragraph 
wherein the panel surrounds the second perimeter of the opening in both the first position and the second position (see Fig. 2).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the thermally actuated vent structure shown by Diaz to be a single, unitary flap and actuator in one element, as taught by Crouch, to provide a means to simplify the invention by reducing the number of parts required.  This is particularly advantageous on an aircraft, as such a reduction in parts can reduce both the physical volume of the parts needed, as well as the weight of the completed structure.  Furthermore, Diaz encourages the consideration of equivalent thermally actuated valve structures in the disclosure (Para. 32, “Other embodiments of the thermally actuated vent are contemplated, including, but not limited to thermally actuated valves”). 
Diaz and Crouch are silent regarding the panel being attached via three fasteners that define a triangle, wherein a portion of the panel within the triangle is configured to bend away from the tubular wall into a first position. 
However, Naccarato (Fig. 1-2, 6-7) teaches 
a wall (window 46) having an opening (see movement of air shown by dotted arrow 20 in Fig. 1, traveling through an opening in the window 46); 
a panel (flexible portion 14) attached to the wall over the opening (see Fig. 6-7) via a first fastener (wood screw 23), a second fastener (wood screw 21), and a 
wherein a portion of the panel within the triangle is configured to bend away from the wall into a first position (see position of flexible portion 14 in Fig. 1) thereby opening an airflow bath between the second fastener and the third fastener (see Fig. 2, the airflow path is between wood screw 21 and the wood screw shown to be opposite to wood screw 21), 
wherein the portion of the panel is configured to bend toward the wall into a second position, thereby closing the airflow path between the second fastener and the third fastener (see Fig. 4). 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the panel shown by Diaz in view of Crouch to be secured via fasteners in a triangular shape, such that a portion of the panel within the triangle is configured to bend away from the wall into a first position, as taught by Naccarato, as such an arrangement would ensure that the surface of the aircraft remained a smooth, aerodynamic surface.  Furthermore, such an arrangement would provide additional anchoring area(s) for the panel, and would therefore reduce risk of the panel being torn away from the aircraft surface during flight. 
The Examiner notes that it would have been an obvious matter of design choice to a person of ordinary skill in the art to use fasteners to attach the panel to the tubular wall, and particularly three fasteners in the shape of a triangle, because the Applicant has not disclosed that the claimed use of the three fasteners in the shape of a triangle provides an advantage, is used for a particular purpose, or solves a stated problem.  Furthermore, criticality has not been established for the use of fasteners, and 
One of ordinary skill in the art would have expected the multiple screws shown in Naccarato to perform equally as well as the instant invention because both arrangements of fasteners perform the same function of securing the panel to its surroundings.


    PNG
    media_image1.png
    703
    1264
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 6, Diaz in view of Crouch and Naccarato teaches the aircraft of claim 1, wherein the panel being configured to bend toward the tubular wall comprises being configured to bend such that the panel is flush with a surface of the tubular wall (Diaz:  see Fig. 1; Crouch:  see Fig. 2; Naccarato:  see Fig. 4).

Regarding claim 8, Diaz in view of Crouch and Naccarato teaches the aircraft of claim 1, wherein the panel is attached to the tubular wall on a first side of the tubular wall (Diaz:  see Fig. 2, the upper side of the fan cowl 42), the aircraft further comprising: a lining attached to a second side of the tubular wall that is opposite the first side (Diaz:  see Fig. 2, fan casing 38 is opposite the upper side of the fan cowl 42), the lining forming a channel for a fluid to flow between the lining and the tubular wall (Diaz:  see Fig. 2, airflow through fan compartment 11 as indicated by the dashed-line arrow).

Regarding claim 22, Diaz in view of Crouch and Naccarato teaches the aircraft of claim 6, wherein the tubular wall comprises a recessed region that accommodates the panel being flush with the tubular wall (Crouch:  see Fig. 2).

Regarding claim 23, Diaz in view of Crouch and Naccarato teaches the aircraft of claim 6, wherein the panel is configured to be flush with a curved surface of the tubular wall (Diaz:  see Fig. 1; Crouch:  see Fig. 2).

Regarding claim 24, Diaz in view of Crouch and Naccarato teaches the aircraft of claim 1, wherein the panel is configured to bend away from the tubular wall in response to the temperature of the panel exceeding a predetermined threshold temperature (Diaz:  Para. 31, “thermal actuator 54 is set to open and close at a predetermined actuation temperature to prevent overheating of the fan compartment”).

Regarding claim 25, Diaz in view of Crouch and Naccarato teaches the aircraft of claim 1, wherein the panel is configured to bend toward the tubular wall in response to the temperature of the panel decreasing to be less than a predetermined threshold temperature (Diaz:  Para. 31, “thermal actuator 54 is set to open and close at a predetermined actuation temperature to prevent overheating of the fan compartment”).

Regarding claim 28, Diaz (Fig. 1-2, 11) teaches an aircraft (see Fig. 11) comprising: 
an engine (turbofan gas turbine engine 10); 
a tubular wall (see Fig. 1, fan nacelle 40) having an opening (vent outlet 48), wherein the tubular wall at least partially surrounds the engine (see Fig. 1); and 
a panel attached to the tubular wall over the opening (hinged door 52), [the attachment defined at a first point (see Annotated Figure 1, element 1), a second point (see Annotated Figure 1, element 2), and a third point (see Annotated Figure 1, element 3) that define a triangle such that the first point is positioned forward of the second point and forward of the third point (see Annotated Figure 1, element 1 is positioned farther forward on the aircraft than either of elements 2 or 3),] 
wherein a portion of the panel is configured to bend away from the tubular wall into a first position in response to an increase in a temperature of the panel (Para. 29, “thermally actuated vent 46 is used to vent the fan compartment 11 when it gets hot due to heating” and Para. 30, “thermally actuated vent 46 illustrated herein includes a hinged door 52 that is opened and closed by a passive thermal actuator 54 stored or mounted in the fan compartment 11. Other embodiments of the thermally actuated vent are contemplated, including, but not limited to thermally actuated valves. The thermal actuator 54 is actuated by heat of air surrounding the actuator and it is passive because it requires no external source of power such as mechanic, hydraulic, pneumatic, or electrical power to operate. The air has thermal mass and will open or close the thermal actuator depending on the temperature difference between the air surrounding it and an actuation temperature of the thermal actuator”, such that the open position of the vent is when the temperature increases and the closed position of the vent is 
wherein the portion of the panel is configured to bend toward the tubular wall into a second position in response to a decrease of the temperature of the panel (Para. 29, “thermally actuated vent 46 is used to vent the fan compartment 11 when it gets hot due to heating” and Para. 30, “thermally actuated vent 46 illustrated herein includes a hinged door 52 that is opened and closed by a passive thermal actuator 54 stored or mounted in the fan compartment 11. Other embodiments of the thermally actuated vent are contemplated, including, but not limited to thermally actuated valves. The thermal actuator 54 is actuated by heat of air surrounding the actuator and it is passive because it requires no external source of power such as mechanic, hydraulic, pneumatic, or electrical power to operate. The air has thermal mass and will open or close the thermal actuator depending on the temperature difference between the air surrounding it and an actuation temperature of the thermal actuator”, such that the open position of the vent is when the temperature increases and the closed position of the vent is when the temperature decreases), thereby closing the airflow path between the second [point] and the third [point] (see Fig. 5), 
wherein the panel being configured to bend toward the tubular wall comprises being configured to bend such that the panel is flush with a surface of the tubular wall (see Fig. 1 and 5), and 
wherein the panel is attached to the tubular wall on a first side of the tubular wall (see Fig. 2, the upper side of the fan cowl 42), the aircraft further comprising: a lining attached to a second side of the tubular wall that is opposite the first side 
Diaz is silent regarding the panel itself comprising a shape-memory material (SMM) having (i) a first perimeter that surrounds a second perimeter of the opening and (ii) an area that is larger than a total area of the opening, and wherein the panel is configured to bend away from the tubular wall into a first position and is configured to bend toward the tubular wall into a second position, wherein the panel surrounds the perimeter of the opening in both the first position and the second position.
However, Crouch (Fig. 2) teaches an apparatus comprising: 
a wall (surface 104) having an opening (see Fig. 2, opening of tube 110); and
a panel attached to the wall over the opening (deformable cover 218), wherein the panel comprises a shape-memory material (SMM) (Paragraph 29, “the activation mechanism 114 for providing the transition between the closed state 112 and the open state 116 may include the use of a shape memory allow within the deformable cover 218”) having (i) a first perimeter that surrounds a second perimeter of the opening (see Fig. 2, perimeter of deformable cover 218 surrounds the perimeter of the opening of tube 110) and (ii) an area that is larger than a total area of the opening (see Fig. 2), and 
wherein a portion of the panel is configured to bend away from the wall into a first position (see post activation Fig. 2) in response to a change in a temperature of the panel (Paragraph 29, “the activation mechanism 114 for providing the transition between the closed state 112 and the open state 116 may include the use 
wherein the panel surrounds the second perimeter of the opening in both the first position and the second position (see Fig. 2), 
wherein the panel being configured to bend toward the tubular wall comprises being configured to bend such that the panel is flush with a surface of the wall (see Fig. 2).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the thermally actuated vent structure shown by Diaz to be a single, unitary flap and actuator in one element, as taught by Crouch, to provide a means to simplify the invention by reducing the number of parts required.  This is particularly advantageous on an aircraft, as such a reduction in parts can reduce both the physical volume of the parts needed, as well as the weight of the completed structure.  Furthermore, Diaz encourages the consideration of equivalent thermally actuated valve structures in the disclosure (Para. 32, “Other embodiments of the thermally actuated vent are contemplated, including, but not limited to thermally actuated valves”). 

However, Naccarato (Fig. 1-2, 6-7) teaches 
a wall (window 46) having an opening (see movement of air shown by dotted arrow 20 in Fig. 1, traveling through an opening in the window 46); 
a panel (flexible portion 14) attached to the wall over the opening (see Fig. 6-7) via a first fastener (wood screw 23), a second fastener (wood screw 21), and a third fastener (wood screw shown to be opposite to wood screw 21) that define a triangle (see Fig. 2), 
wherein a portion of the panel within the triangle is configured to bend away from the wall into a first position (see position of flexible portion 14 in Fig. 1) thereby opening an airflow bath between the second fastener and the third fastener (see Fig. 2, the airflow path is between wood screw 21 and the wood screw shown to be opposite to wood screw 21), 
wherein the portion of the panel is configured to bend toward the wall into a second position, thereby closing the airflow path between the second fastener and the third fastener (see Fig. 4). 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the panel shown by Diaz in view of Crouch to be secured via fasteners in a triangular shape, such that a portion of the panel within the triangle is configured to bend away from the wall into a first position, as taught by Naccarato, as such an arrangement would ensure that the surface of the aircraft remained a smooth, aerodynamic surface.  Furthermore, such an arrangement would provide additional 
The Examiner notes that it would have been an obvious matter of design choice to a person of ordinary skill in the art to use fasteners to attach the panel to the tubular wall, and particularly three fasteners in the shape of a triangle, because the Applicant has not disclosed that the claimed use of the three fasteners in the shape of a triangle provides an advantage, is used for a particular purpose, or solves a stated problem.  Furthermore, criticality has not been established for the use of fasteners, and particularly three fasteners in the shape of a triangle.  In fact, in the Applicant’s specification, Para. 34 discloses that the “panel 106 may be attached to the wall 102 via adhesives or fasteners along an outer edge or perimeter of the panel 106, for example”, indicating that the Applicant recognizes that there is a design choice between fasteners, adhesive, or some other joining mechanism.  Furthermore, even though the Applicant discloses an embodiment which uses three fasteners in the shape of a triangle (see Fig. 3-5), an alternative arrangement wherein there are four fasteners in the shape of a trapezoid (see Fig. 6-7) is also disclosed.  Again, the Applicant has not disclosed that the inclusion of fasteners in general, or the number or arrangement of the fasteners in particular, provides an advantage, is used for a particular purpose, or solves a stated problem. 
One of ordinary skill in the art would have expected the multiple screws shown in Naccarato to perform equally as well as the instant invention because both arrangements of fasteners perform the same function of securing the panel to its surroundings.



Regarding claim 31, Diaz in view of Crouch and Naccarato teaches the aircraft of claim 28, wherein the first fastener is closer to a front end of the tubular wall than both the second fastener and the third fastener (Diaz:  see Annotated Figure 1, see Fig. 1, the hinge of the vent 46 is closer to the front end of the tubular wall than the free end connected to the piston rod 98).

Regarding claim 32, Diaz in view of Crouch and Naccarato teaches the aircraft of claim 1, wherein the first fastener is forward of the second fastener and forward of the third fastener by an equal distance (Diaz:  see Annotated Figure 1, see Fig. 1, the hinge of the vent 46 is closer to the front end of the tubular wall than the free end connected to the piston rod 98; Naccarato:  wood screw 23 is the same longitudinal distance from wood screw 21 and the wood screw shown to be opposite to wood screw 21).

Regarding claim 34, Diaz in view of Crouch and Naccarato teaches the aircraft of claim 28, wherein the first fastener is forward of the second fastener and forward of the third fastener by an equal distance (Diaz:  see Annotated Figure 1, see Fig. 1, the hinge of the vent 46 is closer to the front end of the tubular wall than the free end connected to .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (Published U.S. Patent Application No. 20110120075) in view of Crouch (Published U.S. Patent Application No. 20150307202) and Naccarato et al. (U.S. Patent No. 3733996) as applied to claim 6 above, and further in view of Harasse et al. (Published U.S. Patent Application No. 20110217510).
Regarding claim 21, Diaz in view of Crouch and Naccarato teaches the aircraft of claim 6. 
Diaz in view of Crouch and Naccarato are silent regarding the aircraft comprising ply drop offs that are configured to form a surface that is graded between the panel and the tubular wall. 
However, Harasse (Fig. 1-4) teaches an apparatus comprising a wall (fuselage panel 30) having an opening (opening 40), wherein the apparatus comprises ply drop offs that are configured to form a surface that is graded between the panel [wherein the panel is in the opening] and the wall (Paragraph 24, “FIG. 3, which is an enlarged perspective view of part of FIG. 2, shows one example of a panel 30 comprising a skin 31 having a portion reinforced by the integrated reinforcement 50. Here, the integrated reinforcement 50 comprises a first portion 51 of substantially constant thickness and a second portion involving a ply drop-off. The first portion 51 is arranged so as to define at least part of the contour 41 of the opening 40, and the second portion 52 extends from the first portion 51”).
. 

Claims 10-11, 13-14, 19, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (Published U.S. Patent Application No. 20110120075) in view of Crouch (Published U.S. Patent Application No. 20150307202) and Naccarato et al. (U.S. Patent No. 3733996), with support from How Shape Memory Alloys Work (PDF previously provided).
Regarding claim 10, Diaz (Fig. 1-2, 11) teaches a method for actuating a panel (hinged door 52) that is attached to a tubular wall (fan nacelle 40) of an aircraft (see Fig. 11) over an opening (vent outlet 48) in the tubular wall, [the attachment defined at a first point (see Annotated Figure 1, element 1), a second point (see Annotated Figure 1, element 2), and a third point (see Annotated Figure 1, element 3) that define a triangle such that the first point is positioned forward of the second point and forward of the third point (see Annotated Figure 1, element 1 is positioned farther forward on the aircraft than either of elements 2 or 3),] the method comprising: 
bending a portion of the panel away from the tubular wall into a first position (see Fig. 2), thereby opening an airflow path between the second [point] and the 
bending the portion of the panel toward the tubular wall into a second position (see Fig. 1), thereby closing the airflow path between the second [point] and the third [point] (see Fig. 5), wherein the portion of the panel bends toward the tubular wall in response to the temperature of the panel decreasing (Para. 29, “thermally actuated vent 46 is used to vent the fan compartment 11 when it gets hot due to heating” and Para. 30, “thermally actuated vent 46 illustrated herein includes a hinged door 52 that is opened and closed by a passive thermal actuator 54 stored or mounted in the fan compartment 11. Other embodiments of the thermally actuated vent are contemplated, including, but not limited to thermally 
wherein the tubular wall at least partially surrounds an engine (turbofan gas turbine engine 10) of the aircraft (see Fig. 1). 
Diaz is silent regarding: 
the panel opening via a shape-memory material (SMM) of the panel at least partially changing from a first crystal phase to a second crystal phase; and 
the panel closing via the SMM of the panel at least partially changing from the second crystal phase to the first crystal phase,
wherein the SMM has (i) a first perimeter that surrounds a second perimeter of the opening and (ii) an area that is larger than a total area of the opening, and 
wherein the panel surrounds the second perimeter of the opening in both the first position and the second position.
However, Crouch (Fig. 2) teaches a method for actuating a panel that is attached to a wall (surface 104) over an opening (see Fig. 2, opening of tube 110) in the wall, the method comprising: 
bending a portion of the panel (deformable cover 218) away from the wall (surface 104) into a first position (see post activation Fig. 2), via a shape-memory 
bending the portion of the panel toward the wall into a second position (see pre activation Fig. 2), via the SMM of the panel (Paragraph 40, “Shape memory alloys 804 predictably change shape in response to being exposed to a particular temperature threshold. After transitioning back through that temperature threshold, the shape memory alloys 804 will return to their original shape”) at least partially changing from the second crystal phase to the first crystal phase, 
wherein the SMM has (i) a first perimeter that surrounds a second perimeter of the opening and (ii) an area that is larger than a total area of the opening (see Fig. 2), and
wherein the panel surrounds the second perimeter of the opening in both the first position and the second position (see Fig. 2). 
Diaz and Crouch do not explicitly state that the panel has a first crystal phase and a second crystal phase.  However, Crouch does state that the panel is a shape memory alloy (Paragraph 40, “the deformable cover 218 described above with respect to FIG. 2 may be manufactured from a shape memory alloy 804”), and such alloys inherently have at least two distinct crystal phases (see supporting documentation, How Shape Memory Alloys work, “Shape memory alloys display two distinct crystal structures or phases”).  
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the thermally actuated vent structure shown by Diaz to be a single, 
Diaz and Crouch are silent regarding the panel being attached via three fasteners that define a triangle, wherein a portion of the panel within the triangle is configured to bend away from the tubular wall into a first position. 
However, Naccarato (Fig. 1-2, 6-7) teaches a method for actuating a panel (flexible portion 14) that is attached to a wall of an aircraft (window 46 of aircraft 45) over an opening in the wall (see movement of air shown by dotted arrow 20 in Fig. 1, traveling through an opening in the window 46) via a first fastener (wood screw 23), a second fastener (wood screw 21), and a third fastener (wood screw shown to be opposite to wood screw 21) that define a triangle (see Fig. 2), the method comprising: 
bending a portion of the panel within the triangle away from the tubular wall into a first position (see Fig. 1), thereby opening an airflow bath between the second fastener and the third fastener (see Fig. 2, the airflow path is between wood screw 21 and the wood screw shown to be opposite to wood screw 21); and 
bending the portion of the panel within the triangle toward the tubular wall into a second position (see Fig. 4), thereby closing the airflow path between the second fastener and the third fastener (see Fig. 4).

The Examiner notes that it would have been an obvious matter of design choice to a person of ordinary skill in the art to use fasteners to attach the panel to the tubular wall, and particularly three fasteners in the shape of a triangle, because the Applicant has not disclosed that the claimed use of the three fasteners in the shape of a triangle provides an advantage, is used for a particular purpose, or solves a stated problem.  Furthermore, criticality has not been established for the use of fasteners, and particularly three fasteners in the shape of a triangle.  In fact, in the Applicant’s specification, Para. 34 discloses that the “panel 106 may be attached to the wall 102 via adhesives or fasteners along an outer edge or perimeter of the panel 106, for example”, indicating that the Applicant recognizes that there is a design choice between fasteners, adhesive, or some other joining mechanism.  Furthermore, even though the Applicant discloses an embodiment which uses three fasteners in the shape of a triangle (see Fig. 3-5), an alternative arrangement wherein there are four fasteners in the shape of a trapezoid (see Fig. 6-7) is also disclosed.  Again, the Applicant has not disclosed that the inclusion of fasteners in general, or the number or arrangement of the fasteners in 
One of ordinary skill in the art would have expected the multiple screws shown in Naccarato to perform equally as well as the instant invention because both arrangements of fasteners perform the same function of securing the panel to its surroundings.

Regarding claim 11, Diaz in view of Crouch and Naccarato teaches the method of claim 10, wherein bending the panel away from the tubular wall comprises bending the panel away from the tubular wall in response to the temperature of the panel exceeding a predetermined threshold temperature (Diaz:  Para. 31, “thermal actuator 54 is set to open and close at a predetermined actuation temperature to prevent overheating of the fan compartment”; Crouch:  Paragraph 40, “Shape memory alloys 804 predictably change shape in response to being exposed to a particular temperature threshold. After transitioning back through that temperature threshold, the shape memory alloys 804 will return to their original shape”).

Regarding claim 13, Diaz in view of Crouch and Naccarato teaches the method of claim 10, wherein the panel is attached to the tubular wall on a first side of the tubular wall (Diaz:  see Fig. 2, the upper side of the fan cowl 42), the method further comprising: 
via a fluid flowing on the first side of the tubular wall, inducing a first pressure on the first side of the tubular wall that is lower than a second pressure on a second side of the tubular wall that is opposite the first side (Diaz:  see Fig. 1, as the 

Regarding claim 14, Diaz in view of Crouch and Naccarato teaches the method of claim 13, further comprising causing the fluid to flow through the opening from the second side of the tubular wall to the first side of the tubular wall via the first pressure being lower than the second pressure (Diaz:  see Fig. 2).

Regarding claim 19, Diaz in view of Crouch and Naccarato teaches the method of claim 10, wherein bending the panel toward the tubular wall comprises bending the panel toward the tubular wall such that the panel is flush with a surface of the tubular wall (Diaz:  see Fig. 1; Crouch:  see Fig. 2; Naccarato:  see Fig. 4).

Regarding claim 30, Diaz in view of Crouch and Naccarato teaches the method of claim 10, wherein the first fastener is closer to a front end of the tubular wall than both the second fastener and the third fastener (Diaz:  see Annotated Figure 1, see Fig. 1, the hinge of the vent 46 is closer to the front end of the tubular wall than the free end connected to the piston rod 98).

Regarding claim 33, Diaz in view of Crouch and Naccarato teaches the method of claim 10, wherein the first fastener is forward of the second fastener and forward of the third fastener by an equal distance (Diaz:  see Annotated Figure 1, see Fig. 1, the hinge of the vent 46 is closer to the front end of the tubular wall than the free end connected to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/Examiner, Art Unit 3762          

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762